                        Case 1:21-cv-05839-ER Document 22 Filed 07/23/21 Page 1 of 1




The request is granted. The Clerk of Court is respectfully directed
to terminate the motion. Doc. 19.
                                                                         DIRECT DIAL   929.294.2536
                                                                         DIRECT EMAIL gtenzer@kaplanhecker.com
So ordered.

                                  7/23/2021
                                                                                       July 22, 2021

              VIA ECF

              The Honorable Edgardo Ramos
              United States District Court
              Southern District of New York
              Thurgood Marshall U.S. Courthouse
              40 Foley Square
              New York, NY 10007

                                     Re:      Doe v. The Trustees of Columbia University in The City of New
                                              York, et al., No. 21-CV-05839 (ER) (S.D.N.Y.)

              Dear Judge Ramos:

                      We represent Defendant The Trustees of Columbia University in the City of New York
              (“Columbia” or the “University”) and the individual defendants (collectively, “Defendants”) in the
              above-captioned action. We move pursuant to Your Honor’s Individual Practice 3.ii to file a letter
              to the Court with a proposed redaction. Pursuant to Your Honor’s Individual Practice 3.ii, we are
              publicly filing the letter with the proposed redaction and an unredacted version is being filed under
              seal with the proposed redaction highlighted.

                     At the start of this case, pro se Plaintiff Jane Doe filed a Motion to Proceed Under a
              Pseudonym (ECF 3), which motion was granted by the Court on July 13, 2021 (the “Pseudonym
              Order,” ECF 8 at 4). Information in Defendants’ letter to the Court necessarily includes or could
              otherwise reveal Plaintiff’s name. Accordingly, consistent with the Pseudonym Order already
              entered in this case, Defendants seek to redact only the final paragraph of the letter, which would
              otherwise reveal Plaintiff’s identity.

                                                                    Respectfully submitted,




                                                                    Gabrielle E. Tenzer



              cc:     Jane Doe
